Citation Nr: 0124761	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than April 23, 1996, 
for service connection for a depressive disorder (not 
otherwise specified), secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO decision which 
granted service connection for a depressive disorder.  A 10 
percent rating was assigned for the depressive disorder and 
was made effective as of April 23, 1996.  In March 2001, the 
Board remanded the claim to the RO for further development.  
The case was returned to the Board in September 2001.


FINDINGS OF FACT

1.  On April 23, 1996, the veteran testified that he had a 
psychiatric disability which was secondary to his service-
connected back disability.

2.  With the exception of the veteran's current contentions, 
there is no evidence that the veteran ever communicated an 
intent to apply for service connection for a psychiatric 
disability prior to April 23, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to April 23, 1996, 
for the award of service connection for a depressive disorder 
have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1967 to 
November 1969 and was on active duty for training when he 
injured his back in May 1986.

During a period of hospitalization in September 1986, at a 
private facility for treatment of his low back, the veteran 
was noted as tense and apprehensive. 

In October 1986, the veteran filed his initial claim of 
service connection.  He indicated he had back problems, and 
did not report any psychiatric problems.

Private medical records, dated in 1986 and 1987, reflect that 
the veteran's back pain appeared to be psychogenic.  Other 
private medical records reflect treatment for depression.

During a January 1987 VA compensation examination, the 
veteran did not present with any psychiatric complaints, and 
a psychiatric diagnosis was not rendered. 

A June 1988 VA spine examination reflects a diagnosis of 
symptoms of lumbosacral disc disease (with marked 
magnification) plus the element of hysteria. 

By a June 1988 Board decision, service connection was 
established for a low back disability.

Social Security Administration (SSA) records, dated in the 
late 1980s to the early 1990s, reflect that the veteran was 
treated for depression.

A May 1994 VA psychometric testing report shows that the 
veteran had symptoms of depression.

At an April 1996 RO hearing, the veteran indicated that he 
had headaches, nerve problems, and dizziness, following a 
back injury.

An April 2000 VA examination report reflects that the veteran 
developed a depressive disorder (not otherwise specified) as 
a result of the accumulated stress stemming from his 
disability status following his 1986 (back) injury.

VA medical records, dated in 2001, show treatment for 
psychiatric problems.

In October 2001, the veteran submitted SSA records which are 
duplicative of records already on file.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The record shows 
that the veteran was properly notified of the RO decision, 
which denied the claim for an earlier effective date for 
service connection for a depressive disorder.  The RO's 
decision as well as the statement of the case, and 
supplemental statements of the case informed the veteran what 
was needed to substantiate his claim.  Furthermore, the Board 
remanded the case in March 2001 for the specific purpose of 
informing the veteran of the Veterans Claims Assistance Act.  
Pursuant to the Board's remand, the RO informed the veteran, 
in a March 2001 letter, of what was needed to substantiate 
his earlier effective date claim including, among other 
things, evidence of a depressive disorder within one year of 
his claim.  In sum, VA has met its duty to inform the 
veteran.  The Board concludes the discussions in the rating 
decision, Board remand, statement of the case, supplemental 
statements of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
regard, the Board remanded the case in March 2001 in an 
effort to assist the veteran.  The appellant has not 
referenced any unobtained evidence that might aid his claim.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.  As such, the Board will proceed with a 
discussion of the merits of the veteran's claim.

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  The effective date for 
an award based on error is the date from which benefits would 
have been payable if the correct decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.400(k).

In the instant case, during a RO hearing held on April 23, 
1996, the veteran testified that he developed psychiatric 
problems following his service-connected back injury.  The RO 
construed this testimony as a claim of service connection for 
a psychiatric disability.  In a January 1999 decision, the RO 
granted service connection for a depressive disorder as of 
April 23, 1996.
 
The veteran challenges the effective date of his award, 
apparently arguing that the effective date of his award 
should be set in accordance with medical evidence dated in 
the 1980s, which reflects objective medical evidence of a 
depressive disorder which is related to his service-connected 
back disorder.  In this regard, it is acknowledged that there 
is medical evidence of a depressive disorder in the 1980s, 
including SSA records (but no VA records); however, such 
medical evidence does not reveal his intent to file a claim 
for service connection and such intent is required in order 
for the RO to consider such claim.  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
"Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a).  Accordingly, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Since the 
veteran did not formally or informally claim service 
connection for a psychiatric disorder until April 1996, it 
must be concluded that the RO did not err by failing to grant 
service connection prior to the date the veteran identified 
the benefit sought.  

Moreover, the Court has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, 
VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  Id.  In sum, 
despite medical evidence on file showing the presence of a 
depressive disorder in the 1980s, the Board finds that the 
veteran did not file a formal claim of service connection 
prior to April 23, 1996.  Further, there is no competent 
evidence in the record, to include the veteran's current 
allegations and testimony, that the veteran ever (informally) 
communicated any intent to apply for service connection for a 
psychiatric disability prior to April 23, 1996.  As such, the 
Board concludes that the evidence is against an effective 
date earlier than April 23, 1996, for the award of service 
connection for a depressive disorder.  38 C.F.R. § 3.400.

The Board again notes that a VA record of treatment for a 
psychiatric disorder within one year of the claim specifying 
the benefit is not of record.  Therefore, the provisions of 
38 C.F.R. § 3.157 and the multiple informal opinions of the 
General Counsel relating to this regulation do not assist the 
veteran.


ORDER

Entitlement to an effective date earlier than April 23, 1996, 
for service connection for a depressive disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

